NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
                                                   

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                 Submitted April 13, 2017* 
                                  Decided April 14, 2017 
                                               
                                           Before 
 
                              JOEL M. FLAUM, Circuit Judge 
                               
                              ILANA DIAMOND ROVNER, Circuit Judge 
                               
                              ANN CLAIRE WILLIAMS, Circuit Judge 
                               
 
No. 16‐3005 
 
ROSIE TYLER LEWIS,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                            Court for the Northern District of Illinois, 
                                                      Eastern Division. 
      v.                                               
                                                      No. 16 C 00025 
JOLIET POLICE DEPARTMENT and                           
LOIS BARBER,                                          Sharon Johnson Coleman, 
      Defendants‐Appellees.                           Judge. 
                                              
                                         O R D E R 
       
      Rosie Lewis brought this civil rights lawsuit, alleging that on April 17, 2015, she 
was “arrested” without probable cause and with “excessive force” in a “conspiracy” 

                                                 
            * We have agreed to decide the case without oral argument because it would not 

significantly aid the court. FED. R. APP. P. 34(a)(2)(C). One of the two defendants, the 
Joliet Police Department, is not a suable entity, see Sow v. Fortville Police Dep’t, 636 F.3d 
293, 300 (7th Cir. 2011), and it was not served with process in the district court. Neither 
defendant is participating in this appeal. 
No. 16‐3005                                                                           Page 2 
 
between the Joliet Police Department and Lois Barber, an acquaintance. After granting 
Lewis’s application to proceed in forma pauperis, the district court ruled that the 
complaint was vague, conclusory, and contradicted by an attachment. The court 
therefore dismissed the complaint for failing to state a claim on which relief could be 
granted. See 28 U.S.C. § 1915(e)(2)(B)(ii). It gave her three weeks to file an amended 
complaint. See FED. R. CIV. P. 15(a). After Lewis did not do so, the court dismissed her 
lawsuit with prejudice.  
        
       On appeal Lewis does not address the district court’s reasons for its decision. 
Instead she complains about a different incident not mentioned anywhere in her filings 
with the district court. She accuses the defendants and a new group of people of 
“wrongfully evict[ing]” her from her Joliet Housing Authority unit on May 28, 2015. 
This transformation of her case from wrongful arrest to wrongful eviction is fatal to her 
appeal for two reasons. First, she may not raise a claim on appeal that she did not 
present in the district court. See C & N Corp. v. Gregory Kane & Ill. River Winery, Inc., 756 
F.3d 1024, 1026 (7th Cir. 2014). Second, she has not complied with Federal Rule of 
Appellate Procedure 28(a)(8), which requires that an appellate brief contain an 
argument that engages with the district court’s reasoning. Even pro se litigants must 
follow this rule. See Neitzke v. Williams, 490 U.S. 319, 327–28 (1989); Anderson v. Hardman, 
241 F.3d 544, 545–46 (7th Cir. 2001). Because she has not complied with this rule, the 
appeal is DISMISSED.